DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive. 
     With respect to claim 1, applicant argues that Matsuhara fails to teach “performing accounting processing for the print job”, Examiner disagrees with applicant’s arguments because Matsuhara teaches performing accounting processing for the print job [As shown in Fig.5, a user needs to login to the MFP to perform the desired operations for his/her jobs. In addition, Fig.16 is one of the examples which only displays the jobs associated with the login user (paragraph 115). Therefore, the accounting processing for the print job is considered being processed in order to only display the jobs associated with the login user].
     In addition, applicant argues that Sato fails to teach “transmitting accounting information to another image forming apparatus” Examiner disagrees with applicant’s argument because Sato teaches transmitting accounting information to another image forming apparatus [the print data transmitted from anther printer including the attribute information having the user who executed the job (the account information) and the job execution result (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109). The name of the user who executed the job (the account information) is the accounting information.] 
     With respect to applicant’s arguments regarding to claims 2-15, Examiner disagrees with applicant’s argument for the same reasons as discussed in claim 1 above.
The 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 interpretation for claims 1-9 has been withdrawn according to the amendment received on Arial 18, 2022.
	Response to Amendment
The amendment to the claims received on Arial 18, 2022has been entered.
The amendment of claims 1, 2, 4, 6, 8 and 9 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhara’563 (US 2006/0233563), and further in view of Sato’311 (US 2014/0036311).
     With respect to claim 1, Matsuhara’563 teaches an image forming apparatus (Fig.1, item 100A) comprising: 
     a transceiver (Fig.2, item 1) to communicate with an external apparatus [as shown in Fig.1, the MFP 100A communicates with the computers 200A and 200B via the network NW]; 
     a printing engine (Fig.2, item 115); and 
     a processor (Fig.2, item 101) to: 
     based on receiving a printing request for a printing job, perform accounting processing for the printing job and control the printing engine to perform the printing job is performed [as shown in Fig.5, a user needs to login to the MFP to perform the desired operations for his/her jobs. In addition, Fig.16 is one of the example which only displays the jobs associated with the login user (paragraph 115). Therefore, the accounting processing for the print job is considered being processed in order to only display the jobs associated with the login user], and 
     Matsuhara’563 does not teach teaches based on an error occurring in the printing job, control the transceiver to transmit proceeding history information of the printing job and accounting information to another image forming apparatus.
     Sato’311 teaches control the transceiver to transmit proceeding history information of the printing job and accounting information to another image forming apparatus [the print data transmitted from anther printer including the attribute information having the user who executed the job (the account information) and the job execution result (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109). The name of the user who executed the job (the account information) is the accounting information.].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuhara’563 according to the teaching of Sato’311 to include the attribute information having the user information (accounting information) in the print job and the job execution result when the said print job is not able to be printed by the MFP (Fig.1, item 100A in Matsuhara’563) and to enable the MFP (Fig.1, item 100A in Matsuhara’563) to transmit the said print job to the  MFP (Fig.1, item 100B Matsuhara’563) (based on an error occurring in the printing job, control the transceiver to transmit proceeding history information of the printing job and accounting information to another image forming apparatus) because this will allow the print job to be printed in a printing system more effectively.
     With respect to claim 3, which further limits claim 1, Matsuhara’563 does not teach wherein the proceeding history information includes at least one of a job ID, a number of output sheets of which printing was completed, or a total number of output sheets.  
     Sato’311 teaches wherein the proceeding history information includes at least one of a job ID, a number of output sheets of which printing was completed, or a total number of output sheets [the print data transmitted from anther printer including the attribute information having at least one of a job ID, a number of output sheets of which printing was completed, or a total number of output sheets (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuhara’563 according to the teaching of Sato’311 to include the attribute information having the user information (accounting information) in the print job and the job execution result when the said print job is not able to be printed by the MFP (Fig.1, item 100A in Matsuhara’563) and to enable the MFP (Fig.1, item 100A in Matsuhara’563) to transmit the said print job to the  MFP (Fig.1, item 100B Matsuhara’563) because this will allow the print job to be printed in a printing system more effectively.
     With respect to claim 4, which further limits claim 1, Matsuhara’563 teaches wherein the transceiver is further to receive printing data corresponding to the printing job from a user terminal apparatus or a server (paragraph 84).  
     With respect to claim 5, which further limits claim 4, Matsuhara’563 does not teach wherein the printing data includes a job ID corresponding to the printing job.  
     Sato’311 teaches wherein the printing data includes a job ID corresponding to the printing job [the print data transmited from anther printer including the attribute information having at least one of a job ID, a number of output sheets of which printing was completed, or a total number of output sheets (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuhara’563 according to the teaching of Sato’311 to include the attribute information having the user information (accounting information) in the print job and the job execution result when the said print job is not able to be printed by the MFP (Fig.1, item 100A in Matsuhara’563) and to enable the MFP (Fig.1, item 100A in Matsuhara’563) to transmit the said print job to the  MFP (Fig.1, item 100B Matsuhara’563) because this will allow the print job to be printed in a printing system more effectively.
     With respect to claim 6, which further limits claim 1, Matsuhara’563 teaches a memory (Fig.2, item 107) to store printing data corresponding to the printing job [as shown in Fig.10, the printer job is being received in step S700, therefore, the received print job is considered being stored], wherein the processor is further to control the transceiver to transmit the stored printing data to the other image forming apparatus (Fig.10, steps S750 and S760).  
     With respect to claim 7, which further limits claim 1, Matsuhara’563 teaches a display to, based on the error occurring in the printing job, display information indicating that resuming of the printing job using the other image forming apparatus is possible [the waiting for execution state also includes the error waiting to be fixed in the MFP (Fig.24 and paragraph 93)]
     With respect to claim 9, which further limits claim 1, Matsuhara’563 teaches wherein the processor is further to, based on receiving the printing request for the printing job, determine whether information related to the printing job is stored in the other image forming apparatus [as shown in Fig.19 and Fig.24, the files to be printed are able to transfer between different MFPs. Therefore, when a file is being selected to be transferred for printing, information related to file is stored in the other image forming apparatus is considered being determined first before executing the file transfer operation], and 
     control the transceiver to request information on an operation corresponding to the printing job to the other image forming apparatus storing information related to the printing job [regarding to the obtained execution state information shown in Fig.19 and Fig.24].  
     With respect to claims 11 and 13-14, they are method claims that claim how the image forming apparatus of claims 1, 7 and 9 to perform printing.  Claims 11, and 13-14 is obvious in view of Matsuhara’563 and Sato’311 because the claimed combination operates at the same manner as described in the rejected claims 1, 7 and 9. In addition, the reference has disclosed a forming apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the forming apparatus when the forming apparatus performs perform printing.
     With respect to claim 15, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 15 claims how the image forming apparatus of claim 1 to execute to perform printing.  Claim 15 is obvious in view of Matsuhara’563 and Sato’311 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhara’563 (US 2006/0233563), Sato’311 (US 2014/0036311) and further in view of
Kaku’406 (US 2016/0378406).
     With respect to claim 2, which further limits 1, the combination of Matsuhara’563 and Sato’311 does not teach wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus.
       Kaku’406 teaches that the MFP_C transmit a print job to the MFP_A for printing when the MFP_A requests the said print job from the MFP_C (Fig.3, step #8, #9 and #10).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuhara’563 and Sato’311 according to the teaching of Kaku’406 to enable the MFP (Fig.1, item 100B Matsuhara’563) to request the MFP (Fig.1, item 100A in Matsuhara’563) for a print job when the said print job is not able to be printed by the MFP (Fig.1, item 100A in Matsuhara’563) because this will allow the print job to be printed in a printing system more effectively.
     The combination of Matsuhara’563, Sato’311 and Kaku’406 does not teach wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus.
     Since Sato’311 has suggested that the print data transmitted from anther printer including the attribute information having the account information and the job execution result (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109 and Kaku’406 teaches that the MFP_C transmit a print job to the MFP_A for printing when the MFP_A requests the said print job from the MFP_C (Fig.3, step #8, #9 and #10), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the MFP (Fig.1, item 100B Matsuhara’563) to request the MFP (Fig.1, item 100A in Matsuhara’563) for a print job when the said print job is not able to be printed by the MFP (Fig.1, item 100A in Matsuhara’563) so that the MFP (Fig.1, item 100A in Matsuhara’563) transmits the said print job having the account information and the job execution result (proceeding history information and the accounting information) to the MFP (Fig.1, item 100B Matsuhara’563) (wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus) because this will allow the print job to be printed in a printing system more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuhara’563, Sato’311 and Kaku’406 to enable the MFP (Fig.1, item 100B Matsuhara’563) to request the MFP (Fig.1, item 100A in Matsuhara’563) for a print job when the said print job is not able to be printed by the MFP (Fig.1, item 100A in Matsuhara’563) so that the MFP (Fig.1, item 100A in Matsuhara’563) transmits the said print job having the account information and the job execution result (proceeding history information and the accounting information) to the MFP (Fig.1, item 100B Matsuhara’563) (wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus) because this will allow the print job to be printed in a printing system more effectively.
     With respect to claim 12, it is a method claims that claim how the image forming apparatus of claims 2 to perform printing.  Claim 12 is obvious in view of Matsuhara’563, Sato’311 and Kaku’406 because the claimed combination operates at the same manner as described in the rejected claim 2. In addition, the reference has disclosed a forming apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the forming apparatus when the forming apparatus performs perform printing.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhara’563 (US 2006/0233563), Sato’311 (US 2014/0036311) and further in view of
Kawai’144 (US 2010/0195144).
     With respect to claim 8, which further limits claim 1, the combination of Matsuhara’563 and Sato’311 does not teach wherein the processor is further to control the transceiver to transmit the proceeding history information of the printing job to a server.  
     Oshima’864 teaches wherein the processor is further to control the transceiver to transmit the proceeding history information of the printing job to a server (Fig.8, steps S63). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuhara’563 and Sato’311 according to the teaching of Kawai’144 to include a server to obtain the job execution information because this will allow the job execution information to be managed more effectively.
     With respect to claim 10, which further limits claim 9, Matsuhara’563 teaches teach wherein the processor is further to: determine whether accounting processing of the requested printing job was performed at the other image forming apparatus based on received accounting information (Fig.19).
      The combination of Matsuhara’563 and Sato’311 does not teach based on accounting processing of the printing job having been already performed at the other image forming apparatus, control the printing engine such that a remaining printing job not performed at the other image forming apparatus is performed.  
     Kawai’144 teaches when a printer prints a print job and an error has occurred during printing, the remaining interrupted print job is being transferred to another printer for printing (paragraph 82).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuhara’563 and Sato’311 according to the teaching of Kawai’144 to transfer the remaining interrupted print job to another printer for printing and when the current printer is failed to complete the print job because this will allow the print job to be printed more effectively.
     The combination of Matsuhara’563, Sato’311 and Kawai’144 does not teach based on accounting processing of the printing job having been already performed at the other image forming apparatus, control the printing engine such that a remaining printing job not performed at the other image forming apparatus is performed.
     Since Matsuhara’563 has suggested to provide the execution state of the print job and provide an option allow the print job to be transferred between MFPs (Fig.19 and Fig.24), and Kawai’144 teaches when a printer prints a print job and an error has occurred during printing, the remaining interrupted print job is being transferred to another printer for printing (paragraph 82), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display the job execution state including the job interruption state belong to other MFP and to provide an option all allow the remaining interrupted print job to be transferred to another MFP to perform printing (based on accounting processing of the printing job having been already performed at the other image forming apparatus, control the printing engine such that a remaining printing job not performed at the other image forming apparatus is performed) because this will allow the print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuhara’563, Sato’311 and Kawai’144 to display the job execution state including the job interruption state belong to other MFP and to provide an option all allow the remaining interrupted print job to be transferred to another MFP to perform printing (based on accounting processing of the printing job having been already performed at the other image forming apparatus, control the printing engine such that a remaining printing job not performed at the other image forming apparatus is performed) because this will allow the print job to be printed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Ozawa’924 (US 2007/0273924) discloses a computer readable recording medium storing a printing program for causing a computer included in a printing apparatus having a printing out section to execute a process, the process which includes storing apparatus information about the printing apparatus; generating a job execution ticket including the stored apparatus information on receiving a printing request from an external apparatus; sending the generated job execution ticket to the external apparatus; receiving from the external apparatus printing job in which a job execution ticket is embedded; determining whether apparatus information about printing apparatus included in the job execution ticket embedded in the received printing job is identical to the stored apparatus information; and sending to the printing out section, when the apparatus information are determined to be identical, the printing job in which the job execution ticket is embedded.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674